Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”), effective as of April 26, 2010, is
entered into by and between TOYZAP.COM, INC., a Texas corporation (the
“Company”) and a fully reporting, publicly held corporation trading on the OTC
Bulletin Board (herein referred to as the “Company”), and LIVIAKIS FINANCIAL
COMMUNICATIONS, INC., a California corporation (herein referred to as the
“Consultant”).

RECITALS

WHEREAS the Company is a publically traded shell company that plans to raise
capital;

WHEREAS the Consultant has developed relationships with brokers, institutional
investors, investment bankers, public relations firms, investor relations firms,
various accredited investors and financial advertising and reporting networks
which may assist the Company in raising capital and enhancing the market
recognition of the Company, its products and prospects, and the underlying
fundamental value of the Company’s securities;

WHEREAS the Company desires to engage the services of the Consultant to
represent the Company in investors’ communications and public relations with
existing shareholders, brokers, dealers and other investment professionals as to
the Company’s current and proposed activities, and to consult with management
concerning such the Company activities; and

WHEREAS the Consultant agrees to be retained for the foregoing purposes, subject
to the terms and conditions provided in this Agreement.

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

Term of Consultancy. The Company hereby agrees to retain the Consultant to act
in a consulting capacity to the Company, and the Consultant hereby agrees to
provide services to the Company commencing on the date hereof and ending
April 30, 2012 (the “Termination Date”).

 

1) Duties of the Consultant. The Consultant agrees that it will generally
provide the following specified consulting services:

 

  a) Assist the Company in raising capital as a finder through introductions (it
is understood LFC is not a licensed broker-dealer or “investment banking” firm,
nor shall act in such a role);

 

  b) Consult and assist the Company in developing and implementing appropriate
plans and means for presenting the Company and its business plans, strategy and
personnel to the financial community, establishing an image for the Company in
the financial community, and creating the foundation for subsequent financial
public relations efforts;

 

  c) Introduce the Company to the financial community;

 

     CONSULTING AGREEMENT



--------------------------------------------------------------------------------

  d) With the cooperation of the Company, maintain an awareness during the term
of this Agreement of the Company’s plans, strategy and personnel, as they may
evolve during such period, and consult and assist the Company in communicating
appropriate information regarding such plans, strategy and personnel to the
financial community;

 

  e) Assist and consult the Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;

 

  f) Perform the functions generally assigned to stockholder relations and
public relations departments in major corporations, including responding to
telephone and written inquiries (which may be referred to the Consultant by the
Company); preparing reports and other communications with or to shareholders,
the investment community and the general public; consulting with respect to the
timing, form, distribution and other matters related to such releases, reports
and communications; and, at the Company’s request and subject to the Company’s
securing its own rights to the use of its names, marks, and logos, consulting
with respect to corporate symbols, logos, names, the presentation of such
symbols, logos and names, and other matters relating to corporate image;

 

  g) Upon the Company’s direction and approval, disseminate information
regarding the Company to shareholders, brokers, dealers, other investment
community professionals and the general investing public;

 

  h) Upon the Company’s approval, conduct meetings, in person or by telephone,
with brokers, dealers, analysts and other investment professionals to
communicate with them regarding the Company’s plans, goals and activities, and
assist the Company in preparing for press conferences and other forums involving
the media, investment professionals and the general investment public;

 

  i) At the Company’s request, review business plans, strategies, mission
statements budgets, proposed transactions and other plans for the purpose of
advising the Company of the public relations implications thereof; and

 

  j) Otherwise perform as the Company’s consultant for public relations and
relations with financial professionals.

 

2)

Allocation of Time and Energies. The Consultant hereby promises to perform and
discharge faithfully the responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company in connection with the conduct of its financial and public
relations and communications activities, so long as such activities are in
compliance with applicable securities laws and regulations. The Consultant and
staff shall diligently and thoroughly provide the consulting services required
hereunder. Although no specific hours-per-day requirement will be required, the
Consultant and the Company agree that the Consultant will perform the duties set
forth herein above in a diligent and professional manner. The parties
acknowledge and agree that a disproportionately large amount of the effort to be
expended and the costs to be incurred by the Consultant and the

 

  -2-    CONSULTING AGREEMENT



--------------------------------------------------------------------------------

  benefits to be received by the Company are expected to occur within or shortly
after the first two months of the effectiveness of this Agreement. It is
explicitly understood that the Consultant’s performance of its duties hereunder
will in no way be measured by the price of the Company’s common stock, nor the
trading volume of the Company’s common stock. It is also understood that the
Company is entering into this Agreement with Liviakis Financial Communications,
Inc. (“LFC”), a corporation and not any individual member of LFC, and, as such,
the Consultant will not be deemed to have breached this Agreement if any member,
officer or director of LFC leaves the firm or dies or becomes physically unable
to perform any meaningful activities during the term of the Agreement, provided
the Consultant otherwise performs its obligations under this Agreement.

 

3) Remuneration. As full and complete compensation for services described in
this Agreement, the Company shall compensate the Consultant as follows:

 

  a) Purchase of Common Stock. For undertaking this engagement, the Company
agrees to issue to the Consultant, FIFTY THOUSAND (50,000) shares of the
Company’s common stock, to be issued pursuant to a Subscription Agreement for
Shares (“Subscription Agreement”) in substantially the form attached hereto as
Exhibit A, and to be subject to a two year lock-up pursuant to a Lock-Up
Agreement in substantially the form attached hereto as Exhibit B.

 

  b) The Consultant acknowledges that the shares of Common Stock to be issued
pursuant to the Subscription Agreement (collectively, the “Shares”) have not
been registered under the Securities Act of 1933, as amended (the “Act”) or any
applicable state securities laws and accordingly are “restricted securities”
within the meaning of Rule 144 promulgated under the Act, and it understands and
agrees that the Shares must be held indefinitely unless a subsequent disposition
thereof is registered under the Act or is exempt from such registration, the
certificates representing the Shares will bear a legend to that effect and the
Company will make a notation on its transfer books to such effect. As such, the
Shares may not be resold or transferred unless the Company has received an
opinion of counsel reasonably satisfactory to the Company that such resale or
transfer is exempt from the registration requirements of that Act. Upon such
time as the Shares are freely transferable under Rule 144, in the event the
Consultant shall desire to transfer any Shares in accordance with Rule 144, the
Company shall provide all documents and approvals required within five (5) days
of receipt of the Consultant’s request for transfer and submission of broker
representation and similar Rule 144 documents for transfer of such Shares.

 

  c) In connection with the acquisition of Shares hereunder, the Consultant
represents and warrants to the Company as follows:

 

  i) The Consultant acknowledges that the Consultant has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning an investment in the
Shares, and any additional information which the Consultant has requested.

 

  -3-    CONSULTING AGREEMENT



--------------------------------------------------------------------------------

  ii) The Consultant’s investment in restricted securities is reasonable in
relation to the Consultant’s tangible net worth, which is in excess of ten
(10) times the Consultant’s cost basis in the Shares. The Consultant has had
experience in investments in restricted and publicly traded securities, and the
Consultant has had experience in investments in speculative securities and other
investments which involve the risk of loss of investment. The Consultant
acknowledges that an investment in the Shares is speculative and involves the
risk of loss. The Consultant has the requisite knowledge to assess the relative
merits and risks of this investment without the necessity of relying upon other
advisors, and the Consultant can afford the risk of loss of its entire
investment in the Shares. The Consultant is (i) an accredited investor, as that
term is defined in Regulation D promulgated under the Act, and (ii) a purchaser
described in Section 25102 (f) (2) of the California Corporate Securities Law of
1968, as amended.

 

  iii) The Consultant is acquiring the Shares for its own account for the
purpose of investment and not with a view to or for sale in connection with any
distribution thereof.

 

4) Assignability of Services. The Consultant’s services under this contract are
offered to the Company, but Consultant shall use its best efforts to ensure that
such services shall be apply to any public entity with which the Company merges
or which acquires the Company or substantially all of its assets. The Company
shall assure Consultant that in the event of any merger, acquisition, or similar
change of form of entity, that its successor entity shall agree to complete all
obligations to the Consultant, consistent with the rights granted to the
Consultant by the Company herein and under the Common Stock Grant Agreement. The
parties agree that the Consultant’s services are personal in nature and may not
be delegated by the Consultant to any other person or entity, whether by
operation of law or otherwise.

 

5) Expenses. The Consultant agrees to pay for all its expenses (phone, mailing,
labor, etc.), other than extraordinary items (travel required by/or specifically
requested by the Company, luncheons or dinners to large groups of investment
professionals, mass faxing to a sizable percentage of the Company’s
constituents, investor conference calls, print advertisements in publications,
etc.) approved by the Company prior to its incurring an obligation for
reimbursement.

 

6) Indemnification. The Company warrants and represents that all oral
communications, written documents or materials furnished to the Consultant by
the Company with respect to financial affairs, operations, profitability and
strategic planning of the Company are accurate and the Consultant may rely upon
the accuracy thereof without independent investigation. The Company will
protect, indemnify and hold harmless the Consultant against any claims or
litigation including any damages, liability, cost and reasonable attorney’s fees
as incurred with respect thereto resulting from the Consultant’s communication
or dissemination of any said information, documents or materials excluding any
such claims or litigation resulting from the Consultant’s communication or
dissemination of information not provided or authorized by the Company.

 

  -4-    CONSULTING AGREEMENT



--------------------------------------------------------------------------------

7) Representations. The Consultant represents, warrants and covenants to the
Company that the Consultant and each of its officers, agents or others employed
or retained by the Consultant (“Associated Persons”) will at all times during
the term of this Agreement satisfy the following warranties and representations.
The Consultant agrees that it will be responsible for the accuracy and
truthfulness of the warranties and representations of the Associated Persons.

 

  a) The Consultant represents that it is not required to maintain any licenses
and registrations under federal or any state regulations necessary to perform
the services set forth herein. The Consultant acknowledges that, to the best of
its knowledge, the performance of the services set forth under this Agreement
will not violate any rule or provision of any regulatory agency having
jurisdiction over the Consultant. The Consultant acknowledges that, to the best
of its knowledge, the Consultant and its officers and directors are not the
subject of any investigation, claim, decree or judgment involving any violation
of the SEC or securities laws. The Consultant further acknowledges that it is
not a securities broker-dealer or a registered investment advisor.

 

  b) The Consultant and its Associated Persons shall at all times comply with
any and all applicable federal, state, local or foreign laws, including
securities laws, rules and regulations of any court, government or unit or
agency thereof in its performance hereunder. The Consultant and each Associated
Person will disclose in all reports, communications, etc. that it is a
consultant of the Company and that it is being compensated by the Company or, if
the Consultant or an Associated Person hires another firm or person to perform
the Services, then the disclosure shall indicate that the other party is being
compensated by the Consultant and/or such Associated Person. Specifically, the
Consultant and its Associated Persons will each during the term of this
Agreement at all times comply with the requirements of Section 17(b) of the Act
and will not solicit the purchase or sale of any securities of the Company
without disclosing any compensation arrangement.

 

  c) The Consultant and its Associated Person shall have all appropriate
licenses in order to act in its capacity pursuant to the terms of this Agreement
and shall maintain such licenses in good standing throughout the term of this
Agreement.

 

  d) The Consultant and its Associated Persons acknowledge that the services to
be provided pursuant to this Agreement and the receipt, retention and
disposition of the compensation to be paid to the Consultant and/or its
Associated Persons under this Agreement are subject to applicable securities
laws, including the Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). The Consultant shall at all times comply with all applicable
securities laws in connection with performing its duties under this Agreement
and in connection with the receipt, retention and disposition of the
compensation to be paid to the Consultant under this Agreement.

 

  e)

The Consultant and its Associated Persons acknowledge that the services to be
provided pursuant to this Agreement and the receipt, retention and disposition
of the compensation to be paid to the Consultant and/or its Associated Persons
under this

 

  -5-    CONSULTING AGREEMENT



--------------------------------------------------------------------------------

  Agreement are subject to National Investor Relations Institute Code of Ethics
(the “NIRI Code”), which require an investor relations consultant to conform
with the Company’s insider trading policies. The Consultant shall at all times
comply with the NIRI Code in connection with performing its duties under this
Agreement and in connection with the receipt, retention and disposition of the
compensation to be paid to the Consultant under this Agreement.

 

  f) The Consultant is free to enter into this Agreement and the services to be
provided pursuant to this Agreement are not in conflict with any other
contractual or other obligation to which the Consultant or its Associated
Persons are bound.

 

  g) The Consultant and its Associated Persons shall not provide any material
non-public information regarding the Company to any person until such person has
executed and delivered to the Company (in care of the Consultant with a copy to
the Company) a confidentiality and no-trade agreement in a form furnished by the
Company to the Consultant.

 

  h) The Consultant and its Associated Persons each acknowledge that certain
information that the Company or its representatives will provide to the
Consultant or its Associated Persons in connection with the performance of the
services under this Agreement will be material non-public information about the
Company (the “Material Information”). The Consultant and its Associated Persons
acknowledge that they each are aware of the restrictions of applicable
securities laws, including Regulation FD and Sections 9 and 10 of the Exchange
Act and Rule 10b-5 under the Exchange Act, relating to the trading in securities
of an issuer, including while in possession of material non-public information
regarding that issuer. The Consultant and its Associated Persons agree that they
will each comply with all securities laws concerning Material Information and
further agree that each, until all of the Material Information becomes publicly
available (other than as a result of a disclosure by the Consultant or its
Associated Persons), shall not directly or indirectly (nor shall it permit any
of its officers, directors, affiliates or agents to): (i) disclose the Material
Information, except pursuant to the delivery of disclosure documents to
potential investors at the request of the Company; or (ii) for its own account
or for the account of others, purchase, offer to sell, contract to sell or
otherwise sell, sell short, sell long, dispose of, loan, pledge or grant any
rights with respect to or offer to do any of the foregoing or otherwise trade in
any shares of common stock of the Company, any options or warrants to purchase
any shares of common stock of the Company or any securities convertible into or
exchangeable for any shares of common stock of the Company.

 

  i)

The Consultant is under no contractual restriction or other restrictions or
obligations that are inconsistent with this Agreement, the performance of its
duties and the covenants hereunder; (ii) its management is under no physical or
mental disability that would interfere with its keeping and performing all of
the agreements, covenants and conditions to be kept or performed hereunder;
(iii) it is familiar with all federal and state securities laws applicable to
the performance of its services as contemplated in this Agreement, including
Sections 17(b) of the Act, Sections 9 and 10(b) of the Exchange Act and
Regulation FD; (iv) it will comply with all applicable federal and

 

  -6-    CONSULTING AGREEMENT



--------------------------------------------------------------------------------

  state securities laws in the performance of the services under this Agreement;
and (v) it will cause any person to whom any of the Shares or other compensation
are transferred to agree and undertake for the benefit of the Company to comply
with all applicable federal and state securities laws in connection with their
ownership or disposition of the Shares (including compliance with Section 17(b)
of the Act to the extent applicable).

 

  j) The Consultant agrees not to, directly or indirectly, enter into or cause
any third party to enter into any short sale or take any short position in the
securities of the Company or to enter into any other transaction relating to
securities of the Company inconsistent with the plan of distribution set forth
in any registration statement relating to securities received by the Consultant
as compensation hereunder.

The Company acknowledges that, to the best of its knowledge, that it has not
violated any rule or provision of any regulatory agency having jurisdiction over
the Company. The Company acknowledges that, to the best of its knowledge, the
Company is not the subject of any investigation, claim, decree or judgment
involving any violation of the SEC or securities laws.

 

8) Termination. The Company may terminate this Agreement at any time on or
before the Termination Date by sending notice thereof to the Consultant on or
before such date. If the Company terminates this Agreement, the Company shall
have no further liability or obligation to the Consultant under this Agreement,
except for the obligations contained in Common Stock Grant Agreement attached
hereto, which shall survive such termination.

 

9) Legal Representation; Interpretation. The Company acknowledges that it has
been represented by independent legal counsel in the preparation of this
Agreement. The Consultant represents that it has consulted with independent
legal counsel and/or tax, financial and business advisors, to the extent the
Consultant deemed necessary. Each party and its counsel cooperated in the
drafting and preparation of this Agreement and the documents referred to herein,
and any and all drafts relating thereto shall be deemed the work product of the
parties and may not be construed against any party by reason of its preparation.
Accordingly, any rule of law, including but not limited to any decision that
would require interpretation of any ambiguities in this Agreement against the
party that drafted it, is of no application and is hereby expressly waived. The
provisions of this Agreement shall be construed as a whole and in accordance
with its fair meaning to affect the intentions of the parties and this
Agreement.

 

10) Status as Independent Contractor. The Consultant’s engagement pursuant to
this Agreement shall be as independent contractor, and not as an employee,
officer or other agent of the Company. Neither party to this Agreement shall
represent or hold itself out to be the employer or employee of the other. The
Consultant further acknowledges the consideration provided hereinabove is a
gross amount of consideration and that the Company will not withhold from such
consideration any amounts as to income taxes, social security payments or any
other payroll taxes. All such income taxes and other such payment shall be made
or provided for by the Consultant and the Company shall have no responsibility
or duties regarding such matters. Neither the Company nor the Consultant
possesses the authority to bind each other in any agreements without the express
written consent of the entity to be bound.

 

  -7-    CONSULTING AGREEMENT



--------------------------------------------------------------------------------

11) Attorney’s Fees. If any legal action or any arbitration or other proceeding
is brought for the enforcement or interpretation of this Agreement, or because
of an alleged dispute, breach, default or misrepresentation in connection with
or related to this Agreement, the successful or prevailing party shall be
entitled to recover reasonable attorneys’ fees and other costs in connection
with that action or proceeding, in addition to any other relief to which it or
they may be entitled. In the event there is a delay in the provision by the
Company of approval documents required under Rule 144 and after the Consultant’s
demand for such documenting approval is made upon the Company in connection with
a transfer permitted under Rule 144, the Company shall be liable for all
attorney’s fees incurred by the Consultant in obtaining compliance therewith.
Such fees shall be due and payable without regard to whether an arbitration or
other legal action is instituted by the Consultant.

 

12) Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

 

13) Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of California.
The parties agree that Santa Clara County, California will be the venue of any
dispute and will have jurisdiction over all parties.

 

14) Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to the Consultant’s
activities or remuneration under this Agreement, shall be settled by binding
arbitration in California, in accordance with the applicable rules of JAMS
Endispute, and judgment on the award rendered by the arbitrator(s) shall be
binding on the parties and may be entered in any court having jurisdiction as
provided by Paragraph 14 herein. The provisions of Title 9 of Part 3 of the
California Code of Civil Procedure, including section 1283.05, and successor
statutes, permitting expanded discovery proceedings shall be applicable to all
disputes that are arbitrated under this paragraph.

 

15) Complete Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof. This Agreement and its terms may
not be changed orally but only by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.

 

16) Severability. If any provision of this Agreement shall be held or deemed to
be, or shall in fact be, inoperative or unenforceable as applied in any
particular case because it conflicts with any other provision or provisions
hereof, or any other provision or provisions hereof, or any constitution or
statute or rule of public policy, or for any other reason, such circumstances
shall not have the effect of rendering the provision in question inoperative or
unenforceable to any extent whatsoever. The invalidity of any one or more
phrases, sentences, clauses, sections or subsections of this Agreement shall not
affect the remaining portions of this Agreement.

 

  -8-    CONSULTING AGREEMENT



--------------------------------------------------------------------------------

[signature page follows]

 

  -9-    CONSULTING AGREEMENT



--------------------------------------------------------------------------------

AGREED TO:     “The Company”   TOYZAP.COM, INC. Date: April 26, 2010   By:  

/s/ Harold Montgomery

    Harold Montgomery, CEO “The Consultant”   LIVIAKIS FINANCIAL COMMUNICATIONS,
INC. Date: April 26, 2010   By:  

/s/ John Liviakis

    John Liviakis, President

Exhibit A: Subscription Agreement for Shares

Exhibit B: Lock-Up Agreement

 

  -10-    CONSULTING AGREEMENT